Merrick, C. J.
This suit is brought to recover of the defendants in solido, five hundred and ten dollars and legal interest upon the same, as sureties upon an appeal bond. The order of appeal was in the alternative, viz : that the appeal should be suspensive upon the defendant giving bond according to law, that it should be devolutive by giving bond in the sum of one hundred dollars. The bond was filled up except as to the amount which was left in blank. It recited the judgment, and that the appellant had taken a suspensive appeal to the Supreme Court from the same. And the condition was in the usual form, that Anderson should prosecute his appeal, &c.
When the transcript of appeal was made out, the Clerk erroneously copied the bond as having the blank filled with the sum of one hundred dollars, whereas it was not filled up with that sum or any other.
We are of the opinion, from the recital in the bond itself, that it was intended for a suspensive appeal, and that the blank was left in order to ascertain the amount thereof by a calculation which was necessary for that purpose. See case of Mason v. Williams, 12 An. 68.
The court did not err in setting aside the order for a trial by jury and placing the case on the court docket. Revised Statutes, p. 99, § 51.
Defendants further contend that, as Anderson was condemned to pay five-sixths *605of the hire of the slaves from the fourth clay of February, 1856, until he should deliver them up according to law, they cannot be held responsible for the hire after they are delivered up to the Sheriff.
We are of the opinion that this objection is well taken, and that the District Court fell into an error in calculating the hire to the day of sale, instead of the the day of delivery to the Sheriff. It is true, that after they were delivered to the Sheriff, in order to save expense, he left them upon the plantation of Anderson, but it was under an express agreement that he was not to be charged with their keeping, nor Anderson with their-hire, and that Anderson was to act for him as his agent. The Sheriff having taken possession of the slaves and having appointed Anderson his keeper under a special contract, there cannot be any just reason for charging Anderson’s sureties for a period longer than that of the delivery of the slaves to the Sheriff, in satisfaction of the decree. Courtney v. Hunt, 5 An. 177.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be amended so as to reduce the sum of sixteen hundred and twenty-eight dollars and twenty-five cents, allowed plaintiff thereby, to fifteen hundred and forty-five dollars and seventy-five cents, with the interest allowed by said decree, and that the judgment so amended be affirmed, the plaintiff paying the costs of the appeal.